Citation Nr: 0520868	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of right total knee arthroplasty.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1940 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2001 and February 2003 rating 
decisions by the Nashville, Tennessee, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The issues have 
been merged under the present docket number for 
administrative convenience.  The case was remanded for 
additional development in February 2004.

By a letter dated February 20, 2004, the Board notified the 
veteran that his motion to advance his case on the docket was 
granted.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has sufficiently 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  The veteran's service-connected residuals of right total 
knee arthroplasty are presently manifested by leg extension 
limited by no more than 30 degrees, including as a result of 
dysfunction due to pain. 

3.  The veteran's service-connected residuals of right total 
knee arthroplasty are presently manifested by leg flexion 
limited by no more than 60 degrees, including as a result of 
dysfunction due to pain. 

4.  The veteran's service-connected disabilities include 
limitation of leg extension as a residual of right total knee 
arthroplasty (40 percent), osteoarthritis of the left knee 
(10 percent), limitation of leg flexion as a residual of 
right total knee arthroplasty (0 percent); his combined 
service-connected disability including a bilateral factor of 
4.6 percent is 50 percent.

5.  VA records show the veteran was previously employed as a 
fireman and that he had completed six years of formal 
education.

6.  The evidence demonstrates his service-connected knee 
disabilities limit his employment opportunities to work that 
does not require standing for more than five or ten minutes 
at a time; he is not shown to be unable to secure and follow 
a substantially gainful occupation because of his service-
connected disabilities.

7.  The evidentiary record does not reflect that there are 
any unusual or exceptional circumstances present in the 
veteran's case as to warrant its referral for extra-schedular 
consideration.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
limitation of leg extension as a residual of right total knee 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5055, 5261 
(2004).

2.  The criteria for a separate 0 percent rating, but no 
higher, for limitation of leg extension as a residual of 
right total knee arthroplasty have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5055, 5260 (2004).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claims and of which parties were expected to 
provide such evidence by correspondence dated in 
November 2002, September 2003, and March 2004.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency of original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issue on appeal was re-
adjudicated in a  supplemental statement of the case.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letters provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  Although the 
letters did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claims.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
October 2003 statement of the case and supplemental statement 
of the case.  In light of the actual notice provided, the 
Board finds that any content deficiency in notice was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  In correspondence dated in June 2004 the 
veteran stated he had no other evidence to submit in support 
of his claims.  The Board finds further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issues 
on appeal were obtained in August 2000, January 2003, August 
2004, and November 2004.  Although the August 2004 VA 
examiner did not adequately address the issue of additional 
disability due to pain as requested in the February 2004 
remand, the Board finds the available medical evidence is 
sufficient for adequate determinations.  Therefore, the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background.  Service medical records show the veteran 
underwent excision of the semilunar cartilage in March 1944.  
Service connection was established for post-operative 
cartilage removal of the right knee with degenerative 
arthritis in December 1989.

Private medical records show the veteran underwent a right 
total knee arthroplasty in February 1999.  In a July 1999 
rating decision a 100 percent rating was assigned effective 
from February 10, 1999.  

Private medical records received from the veteran's private 
orthopedic surgeon, Dr. C.J.M., include a February 2000 
report noting the veteran was doing quite well one year post 
total knee arthroplasty.  It was noted he was comfortable and 
doing all his normal activities.  Physical examination was 
excellent with a stable knee and range of motion from zero to 
110 degrees.

On VA examination in June 2000 the veteran complained of a 
continuous dull ache to the right knee with cramping 
sensation in the right popliteal fossa especially when 
driving.  He stated his pain radiated down the right leg and 
was aggravated by damp weather, walking, and bending the 
knee.  He reported that he used a cane when walking and 
complained that he could not drive, mow his lawn, bend, or 
play sports.  He stated he was retired.  The examiner noted 
tenderness to palpation inferior to the patella with mild 
edema.  There was no crepitus.  Anterior and posterior 
drawer, Lachman's, and McMurray's testing was not done due to 
the total knee replacement.  Range of motion studies revealed 
flexion actively to 65 degrees, passively to 55 degrees, and 
against resistance to 45 degrees.  In a July 2000 report of 
contact the examiner stated the veteran was able to fully 
extend his leg.  

On VA examination in August 2000 the veteran complained of 
constant right knee pain that was 6-7/10 in intensity and 
primarily concentrated in the medial and lateral hamstrings.  
The pain was increased on walking, driving, and climbing 
stairs.  He also complained of continuous stiffness and 
intermittent swelling with prolonged standing.  He stated he 
used a cane and could walk for one block before having to 
stop due to pain, but that he was unable to squat, kneel, or 
perform yard work.  He reported the disorder flared up 
several times per year, usually with bad weather, with 
increased symptoms of pain of 7-8/10, fatigability, and 
weakness lasting two to three days.  

The examiner noted there was no evidence of heat or effusion 
to either knee.  There was no unusual laxity to the right 
knee on medial or lateral stressing or anterior or posterior 
testing.  The veteran complained of pain with all range of 
motion testing to the right knee.  Range of motion studies 
revealed flexion to 62 degrees, actively, and to 69 degrees, 
passively, with increased pain between 62 to 69 degrees.  
Extension was minus 18 degrees, actively, minus 10 degrees, 
passively, with increased pain between minus 18 and minus 10 
degrees.  Motor strength was 5/5 in the left lower extremity 
and in the right dorsiflexors, extensor hallus longus, and 
plantar flexors.  The right knee extensors and hip flexors 
were approximately 4+/5 with "nonsmooth" weakness due to 
pain.  The examiner's assessment was status post right total 
knee replacement with pain, reduced active and passive range 
of motion, and reduced functional ability.

VA medical records dated in September 2000 noted the veteran 
complained of daily right knee pain requiring elevation at 
night.  He reported it did not lock, but that it gave out on 
him at times.  The examiner noted decreased range of motion 
with flexion to 80 degrees and extension to 150 degrees with 
positive crepitus.  There was laxity to the lateral 
ligaments.

In an April 2001 rating decision the RO assigned a 30 percent 
disability rating effective from July 1, 2001, for residuals 
of a right total knee arthroplasty.  VA records show the 
veteran was notified of the proposed decrease in rating by 
correspondence dated in July 2000.

Private medical records received from Dr. C.J.M. dated in May 
2001 show the veteran reported his right knee was doing very 
well, but that he had some soreness and increasing difficulty 
with his left knee over the previous six months.  Physical 
examination revealed diffuse tenderness about the left knee 
joint with a relatively good range of motion.  The knee was 
stable to all planes.  An examination of the right knee 
looked quite good.  X-rays revealed the right total knee 
arthroplasty was in good position and some obvious narrowing 
of the medial space of the left knee.  The diagnoses included 
degenerative arthritis of the left knee and post right total 
knee arthroplasty.  

In correspondence dated in May 2001 Dr. C.J.M. noted the 
veteran was two years post right total knee replacement which 
was doing well with some continued right knee discomfort.  It 
was noted he complained of increasing left knee difficulty 
due to overuse.  Physical examination revealed a good right 
total knee arthroplasty and some mild obvious arthritic 
changes to the left knee.  It was felt the arthritic changes 
to the left knee were probably aggravated by overuse due to 
protecting of the right knee.  A similar opinion was also 
provided by the veteran's family practice physician, Dr. 
T.B., in a May 2001 statement.

In a June 2001 statement a VA staff physician noted the 
veteran had been having increased right knee pain and that he 
had significant hearing loss and hypertension.  It was noted 
it was very difficult for him to walk long distance and that 
he was unemployable.

VA medical records dated in November 2001 noted the veteran 
complained of constant pain in the knees, but stated they had 
not given way.  The examiner noted a full range of motion to 
the knees, with bilateral crepitus.  There was no present 
edema.  The right knee revealed laxity of the lateral and 
medial cruciate ligaments.  The diagnoses included knee pain.  
In April 2002, the veteran complained of constant pain rated 
6/10.  Examination of the right knee revealed a full range of 
motion with no edema.  There was a full range of motion to 
the left knee, with crepitus and edema.  

In correspondence dated in August 2002 Dr. C.J.M. stated the 
veteran's right knee pain was due to arthritis and that total 
knee arthroplasty had caused some exacerbation of his left 
knee arthritis.  In an August 2002 statement Dr. T.B. stated 
the veteran tended to over use the left knee to protect his 
right knee with increased left knee difficulty.  It was noted 
he was not able to work as a result of hearing loss, 
hypertension, difficulty ambulating because of his knees, and 
generalized arthritis.

VA medical records dated in September 2002 noted the veteran 
complained of increased left knee pain since his right knee 
was replaced.  He stated he experienced trouble going up 
stairs, on an incline, and getting up from a sitting 
position, but did well otherwise.  The examiner noted right 
knee flexion was decreased to 80 degrees, with crepitus and 
edema.  There was pain, crepitus, and edema to the left knee 
with full flexion.

In his October 2002 application for increased compensation 
based on unemployability the veteran reported that he became 
too disabled to work because of his knee disorder in 1998.  
He noted he had worked as a fireman from 1973 to 1998 and 
that he had not tried to obtain employment since leaving that 
job.  He reported he had completed six years of grade school 
education and that he had completed no other training or 
education.  In subsequent statements he complained of 
increased knee pain and difficulty walking.  He noted he had 
been told that his left knee may have to be replaced.  He 
asserted that he was unable to obtain a desk job because of 
his limited education and that he was unemployable for any 
physical labor because of his service-connected disabilities.

In a November 2002 statement the veteran's former employer 
reported he had retired in June 1998.  It was noted that no 
concession had been made during employment because of age or 
disability.  

On VA examination in January 2003 the veteran complained of 
increased right knee pain over the previous year described as 
an intermittent aching pain of 8/10 in severity.  His pain 
was exacerbated by cold weather.  He stated he experienced 
numbness, stiffness, and weakness with swelling if he walked 
a lot.  There were no symptoms of right knee redness, 
locking, or giving way.  He described left knee pain of 6/10 
in severity, with occasional swelling and weakness.  He 
reported popping and cracking sounds on motion.  He stated he 
was unable to stand while dressing and used a cane when 
walking.  The examiner noted the veteran walked with an 
antalgic gait holding a cane in his right hand.  There was 
evidence of excessive pressure on the cane and knee pain 
during walking.  He limped more without the use of his cane.  

Physical examination revealed no effusion, increased skin 
temperature, or erythema to the knees.  Active and passive 
range of motion studies of the left knee revealed extension 
minus 5 degrees and flexion to 121 degrees, with moderate 
pain particularly at the end range of flexion and extension.  
Studies of the right knee revealed extension minus 12 degrees 
and flexion to 92 degrees, with pain particularly at the end 
range of flexion and extension.  There was minimal crepitus 
to the left knee and the stability of the knees were intact.  
The circumference of the knees were 38.5 centimeters (cm), 
right, and 38 cm, left, with evidence of decreased muscle 
mass of the quadriceps, bilaterally.  Muscle testing of the 
knee revealed fair plus to good minus bilateral knee 
extensors and flexors.  There was pain during muscle testing.  
X-rays revealed right knee replacement in good position and 
alignment and moderate left knee osteoarthritis with moderate 
joint space narrowing at the medial compartment.  The 
diagnosis was chronic bilateral knee pain, status post right 
knee replacement and left knee osteoarthritis.  

VA medical records dated in February 2003 noted the veteran 
complained of constant knee pain and feelings of giving way.  
It was noted he remained active.  The examiner noted the 
ligaments of the knees were stable with mild edema and 
crepitus.  The diagnoses included bilateral knee pain.  In 
July 2003, the veteran reported his right knee hurt all the 
time and that his left knee hurt like being stuck with a 
knife.  He stated he had been walking more to keep his knees 
moving and working in his yard and garden.  He claimed his 
knee braces were too tight.  The examiner noted there was 
full range of motion of the knees with crepitus and some 
edema, but with stable ligaments.  

In an October 2003 rating decision the RO granted entitlement 
to service connection for osteoarthritis of the left knee as 
secondary to the right knee disability.  A 10 percent rating 
was assigned effective from June 6, 2001, under Diagnostic 
Codes 5003-5260.

On VA examination in August 2004 the veteran reported he took 
pain relief medication for his right knee disorder and that 
he was considering a joint replacement for his left knee.  He 
stated he did not use braces or a cane on a regular basis.  
The examiner noted the veteran walked with slow, fairly 
normal gait except for a right knee flexion contracture.  
Active range of motion of the right knee was from 25 to 90 
degrees and passive motion was 10 degrees shy of full 
extension with flexion limited at 90 degrees.  It was noted 
this was indicative of a slight extensor lag with a lack of 
25 degrees of full extension and active quadriceps 
contracture and a passive 10 degree flexion contracture.  The 
alignment of the right knee was normal.  There was no 
evidence of effusion and distal sensation was normal.  
Strength was 5/5 in the quadriceps and hamstrings.  

Left leg range of motion was from zero to 115 degrees with 
significant crepitus.  There was a five degree varus 
deformity and some patellofemoral grinding, but no evidence 
of effusion.  X-rays revealed right total knee prosthesis in 
anatomic alignment, small suprapatellar effusion, and minimal 
degenerative change to the posterior patella.  There was left 
knee osteoarthritis with medial joint space narrowing, 
spurring of the tibial spines, and increased density and 
Hoffa's fat pad suggestive of a small effusion.  In a 
November 2004 addendum the examiner noted decreased right 
knee range of motion and severe left knee arthritis.  It was 
noted that the veteran's service-connected knee disabilities 
limited his employment opportunities to work in a sitting 
position that did not require standing for more than five or 
ten minutes at a time.

Increased Rating Claim.  Disability evaluations are 
determined by the application of the VA's Schedule for Rating 
Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Rating Schedule for knee replacement (prosthesis) 
provides a 100 percent rating following the prosthetic 
replacement of a knee joint for one year, thereafter, a 60 
percent rating is warranted if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity and the minimum rating for a knee 
replacement is 30 percent.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is to be rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension) or 
5262 (impairment of the tibia and fibula).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2004). 

The Rating Schedule provides ratings for ankylosis of the 
knee that is extremely unfavorable, in flexion at an angle of 
45 degrees or more (60 percent), ankylosis in flexion between 
20 degrees and 45 degrees (50 percent), and ankylosis in 
flexion between 10 degrees and 20 degrees (40 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5256 (20040.  Ankylosis is 
the immobility and consolidation of a joint.  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992). 

Compensable ratings for limitation of flexion of the leg are 
assigned when flexion is limited to 45 degrees (10 percent), 
30 degrees (20 percent), 15 degrees (30 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2004).  Compensable ratings 
for limitation of extension of the leg are assigned when 
extension is limited to 10 degrees (10 percent), 15 degrees 
(20 percent), 20 degrees (30 percent), 30 degrees (40 
percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  Normal knee flexion and 
extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (2004).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2004).

VA's General Counsel has held that a separate rating under 
Diagnostic Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Diagnostic Code 5257 for 
other knee impairment (due to instability or subluxation) 
also demonstrated additional disability with evidence of 
traumatic arthritis and a limitation of motion.  See 
VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are also 
permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The United States Court of Appeals for Veterans 
Claims (Court) has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2004).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  Painful motion is considered limited motion even 
though a range of motion is possible beyond the point when 
pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995); 
see also VAOPGCPREC 09-98 (Aug. 14, 1998).

In this case, the pertinent evidence shows that on private 
examination in February 2000 the veteran's right knee was 
stable with motion from zero to 110 degrees; however, upon VA 
examination in June 2000 the veteran complained of a 
continuous dull ache to the right knee with flexion actively 
to 65 degrees, passively to 55 degrees, and against 
resistance to 45 degrees.  In a July 2000 report of contact 
the examiner stated the veteran was able to fully extend his 
leg.  

On VA examination in August 2000 the veteran complained of 
constant right knee pain.  Examination revealed flexion to 62 
degrees, actively, and to 69 degrees, passively, with 
increased pain between 62 to 69 degrees.  Extension was minus 
18 degrees, actively, minus 10 degrees, passively, with 
increased pain between minus 18 and minus 10 degrees.  VA 
medical records dated in November 2001 noted the veteran 
complained of constant pain in the knees, but stated they had 
not given way.  There was full range of motion to the knees.  
In April 2002, the veteran complained of constant pain.  
Examination revealed a full range of motion of the knees.  

VA medical records dated in September 2002 show right knee 
flexion was decreased to 80 degrees.  On VA examination in 
January 2003 the veteran complained of increased right knee 
pain over the previous year described as an intermittent 
aching pain of 8/10 in severity.  Active and passive range of 
motion studies of the right knee revealed extension minus 12 
degrees and flexion to 92 degrees, with pain particularly at 
the end range of flexion and extension.  There was pain 
during muscle testing.  VA medical records dated in February 
2003 noted the veteran complained of constant knee pain and 
feelings of giving way, but noted that he remained active.  
In July 2003, the a VA examiner noted there was full range of 
motion of the knees.  

VA examination in August 2004 revealed active range of motion 
of the right knee from 25 to 90 degrees and passive motion of 
10 degrees shy of full extension with flexion limited at 
90 degrees.  It was noted this was indicative of a slight 
extensor lag with a lack of 25 degrees of full extension and 
active quadriceps contracture and a passive 10 degree flexion 
contracture.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of right total knee 
arthroplasty are presently manifested by leg extension 
limited by no more than 30 degrees and leg flexion limited by 
no more than 60 degrees, including as a result of dysfunction 
due to pain.  Although the record includes VA and private 
record indicative of full extension and flexion, the Board 
finds the objective medical findings of the August 2000 and 
August 2004 VA examinations persuasively demonstrate the 
extent of the veteran's right knee disability.  There is no 
objective evidence of severe painful motion or weakness to 
warrant an increased 60 percent rating under the criteria of 
Diagnostic Code 5055.

The Board finds, however, that entitlement to separate 
ratings for limitation of leg extension and limitation of leg 
flexion in excess of the presently assigned 30 percent 
minimum rating under Diagnostic Code 5055 are warranted.  The 
criteria for a 40 percent rating under Diagnostic Code 5261 
for limited extension and for a zero percent rating under 
Diagnostic Code 5260 for limited flexion have been met.  
These ratings reflect the extent of additional disability due 
to pain and dysfunction.  There is no probative evidence of 
leg extension limited to 45 degrees or leg flexion limited to 
45 degrees, including as a result of dysfunction or pain, nor 
recurrent subluxation, lateral instability, or frequent 
episodes of locking and effusion as to warrant any higher or 
additional separate ratings.  The preponderance of the 
evidence is against such ratings.

The Board also finds there is no probative evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
contends he is unemployable, the objective medical evidence 
does not demonstrate a marked interference with employment as 
a result of this service-connected disability.  The opinions 
indicating marked occupational impairment also note 
impairment as a result of other disabilities.  The Board 
finds the assigned schedular rating is indicative of the 
veteran's substantial interference with employment due to the 
issue on appeal.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

TDIU Claim.  VA law provides a total rating for compensation 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should refer to 
the Director of the Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage requirements set forth in 
38 C.F.R. § 4.16(a).  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the veteran's service-connected disabilities 
include limitation of leg extension as a residual of right 
total knee arthroplasty (40 percent), osteoarthritis of the 
left knee (10 percent), limitation of leg flexion as a 
residual of right total knee arthroplasty (0 percent).  His 
combined service-connected disability rating with 
consideration of the increase granted by this decision 
including a bilateral factor of 4.6 percent is 50 percent.  

Based upon the evidence of record, the Board finds the 
veteran does not meet the rating criteria for consideration 
of a total rating under 38 C.F.R. § 4.16(a) and that he is 
not shown to be unable to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities for referral of extra-schedular consideration.  
Where a claimant does not meet the schedular requirements of 
4.16(a), the Board has no authority to assign a total rating 
under 4.16(b) and may only refer the claim to the Director of 
Compensation and Pension Service for extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As noted above, the Board finds that there is no basis for 
referral of the veteran's case for extraschedular 
consideration.  This case does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  The probative 
evidence demonstrates that the veteran's service-connected 
knee disabilities limit his employment opportunities to work 
that does not require standing for more than five or ten 
minutes at a time, but that he is not precluded from all 
substantially gainful occupation.  VA records show the 
veteran was employed as a fireman and that he completed six 
years of formal education.  He stated he had not sought 
employment since his retirement, but asserted that he was 
unable to obtain a desk job because of his limited education 
and was unemployable for any physical labor because of his 
service-connected disabilities.  The veteran's employer noted 
he had retired from his position, but did not indicate he had 
retired as a result of any disability.  

VA and private medical statements dated in June 2001 and 
August 2002 noted the veteran was unemployable, but indicated 
this was due to some extent because of his nonservice-
connected hearing loss and hypertension.  VA treatment 
records dated in July 2003 noted he been able to work in his 
yard and garden.  A November 2004 VA examiner found the 
veteran's service-connected knee disabilities limited his 
employment opportunities to work in a sitting position that 
did not require standing for more than five or ten minutes at 
a time.  The Board finds the November 2004 medical opinion 
persuasively demonstrates the veteran has an occupational 
impairment as a result of his service-connected disabilities, 
but that he is capable of the physical acts required by 
employment within the specified limitations.  Although the 
veteran asserts he is unable to obtain a desk job because of 
his limited education, there is no probative evidence 
demonstrating he is incapable of performing the mental acts 
required by employment.  In fact, his statements in support 
of his claim are both articulate and well reasoned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a 40 percent rating, but no higher, for 
limitation of leg extension as a residual of right total knee 
arthroplasty is granted, subject to the regulations governing 
the payment of monetary awards.

Entitlement to a separate 0 percent rating, but no higher, 
for limitation of leg extension as a residual of right total 
knee arthroplasty is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to TDIU is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


